  Case 14-43149         Doc 72     Filed 04/03/19 Entered 04/03/19 10:50:50              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-43149
         MICHAEL MITCHELL
         CAMILLE MITCHELL
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/02/2014.

         2) The plan was confirmed on 03/26/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-43149       Doc 72        Filed 04/03/19 Entered 04/03/19 10:50:50                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $68,545.34
       Less amount refunded to debtor                          $2,037.30

NET RECEIPTS:                                                                                   $66,508.04


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,100.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $3,041.28
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,141.28

Attorney fees paid and disclosed by debtor:                  $400.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Allgate Financial                Unsecured      2,365.00            NA              NA            0.00        0.00
AMERICAN CREDIT ACCEPTANCE       Secured       26,777.00     26,777.00        27,107.55     21,748.28    4,267.23
AMERICAN CREDIT ACCEPTANCE       Unsecured            NA            NA              NA            0.00        0.00
AT&T SERVICES INC                Unsecured            NA         355.08          355.08           0.00        0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         390.00          390.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         355.00          355.00           0.00        0.00
CERASTES LLC                     Unsecured            NA       1,467.11        1,467.11           0.00        0.00
CERASTES LLC                     Unsecured            NA         490.00          490.00           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       5,861.38        5,861.38           0.00        0.00
COMCAST                          Unsecured         414.76           NA              NA            0.00        0.00
COMCAST                          Unsecured      1,221.26            NA              NA            0.00        0.00
DEPT OF THE TREASURY             Unsecured         228.28           NA              NA            0.00        0.00
ER SOLUTIONS                     Unsecured      1,725.51            NA              NA            0.00        0.00
Franklin Collection Service      Unsecured         281.90           NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         281.90          281.90           0.00        0.00
ILLINOIS COLLECTION SVC          Unsecured         250.00           NA              NA            0.00        0.00
INNOVATIVE DEBT REC              Unsecured         597.14           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       3,275.19        3,275.19           0.00        0.00
INTERNAL REVENUE SERVICE         Priority       1,796.00     37,176.26        37,176.26      5,766.54         0.00
ISAC                             Unsecured     24,945.57     30,205.21        30,205.21           0.00        0.00
LINEBARGER GOGGAN BLAIR & SAM    Unsecured      2,130.00            NA              NA            0.00        0.00
MALCOLM S GERALD & ASSOC         Unsecured         244.00           NA              NA            0.00        0.00
MEDICAL RECOVERY SPECIALISTS     Unsecured         190.00           NA              NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT        Unsecured         392.71           NA              NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured      1,509.23            NA              NA            0.00        0.00
MIDLAND FUNDING LLC              Unsecured            NA       1,207.38        1,207.38           0.00        0.00
NORTHLAND GROUP                  Unsecured      1,082.58            NA              NA            0.00        0.00
NRI                              Unsecured      1,599.99            NA              NA            0.00        0.00
PRA RECEIVABLES MGMT             Secured             0.00      6,500.00        6,500.00           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      4,000.00     16,166.83        16,166.83           0.00        0.00
PROFESSIONAL ACCOUNT MGMT        Unsecured          88.45           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-43149        Doc 72      Filed 04/03/19 Entered 04/03/19 10:50:50                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
RATNBONE GROUP LLC             Unsecured      7,740.61       8,666.85      8,666.85           0.00        0.00
SPRINT                         Unsecured         380.22        380.22        380.22           0.00        0.00
STATEBRIDGE COMPANY LLC        Secured      145,000.00    130,244.07           0.00           0.00        0.00
STATEBRIDGE COMPANY LLC        Secured       30,000.00     28,584.71     28,584.71      28,584.71         0.00
STERLING JEWELERS DBA ROBINSON Secured              NA         408.80        408.80           0.00        0.00
STERLING JEWELERS DBA ROBINSON Unsecured            NA           0.00        408.80           0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA       1,537.59      1,537.59           0.00        0.00
US DEPT OF EDUCATION           Unsecured     30,913.62            NA            NA            0.00        0.00
VERIZON WIRELESS               Unsecured      2,598.20       2,548.57      2,548.57           0.00        0.00
VILLAGE OF EVERGREEN PARK      Unsecured            NA         750.00        750.00           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                              $28,584.71         $28,584.71                  $0.00
      Debt Secured by Vehicle                         $27,107.55         $21,748.28              $4,267.23
      All Other Secured                                $6,908.80              $0.00                  $0.00
TOTAL SECURED:                                        $62,601.06         $50,332.99              $4,267.23

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00               $0.00                  $0.00
       Domestic Support Ongoing                            $0.00               $0.00                  $0.00
       All Other Priority                             $37,176.26           $5,766.54                  $0.00
TOTAL PRIORITY:                                       $37,176.26           $5,766.54                  $0.00

GENERAL UNSECURED PAYMENTS:                           $74,347.11                 $0.00                $0.00


Disbursements:

       Expenses of Administration                           $6,141.28
       Disbursements to Creditors                          $60,366.76

TOTAL DISBURSEMENTS :                                                                       $66,508.04




UST Form 101-13-FR-S (09/01/2009)
  Case 14-43149         Doc 72      Filed 04/03/19 Entered 04/03/19 10:50:50                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
